 1     Stephen D. Finestone (125675)
       Jennifer C. Hayes (197252)
 2     Ryan A. Witthans (301432)
       FINESTONE HAYES LLP
 3     456 Montgomery Street, Floor 20
       San Francisco, CA 94104
 4     Telephone: (415) 616-0466
       Facsimile: (415) 398-2820
 5     Email: sfinestone@fhlawllp.com

 6     Attorneys for Munchery, Inc.,
       Debtor and Debtor in Possession
 7

 8                           UNITED STATES BANKRUPTCY COURT

 9                           NORTHERN DISTRICT OF CALIFORNIA

10                                    SAN FRANCISCO DIVISION

11

12      In re                                            Case No. 19-30232-HLB
                                                         Chapter 11
13      MUNCHERY, INC.,
                                                         CERTIFICATE OF SERVICE
14
        Debtor and Debtor in Possession.
15
               I am over the age of 18 and not a party to this action. My business address is 456
16     Montgomery Street, Floor 20, San Francisco, California 94104. I caused a true and correct copy
       of the following document:
17

18     1. REQUEST FOR ENTRY OF DEFAULT ORDER APPROVING STIPULATION
          REGARDING TURNOVER OF SECURITY DEPOSIT
19
       to be served in the manner stated below.
20
           1. SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”)
21             Pursuant to controlling General Orders and Local Bankruptcy Rules, service of the
22     foregoing was accomplished by the court via NEF and link to the document. On August 28,
       2020, I checked the CM/ECF docket for this action and determined that the following persons
23     are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
       below.
24
                Mikel R. Bistrow on behalf of Creditor PayPal, Inc. sometimes doing business as
25              Braintree
26              mikel.bistrow@dinsmore.com, caron.burke@dinsmore.com

27              Christopher Celentino on behalf of Creditor PayPal, Inc. sometimes doing business as
                Braintree
28              chris.celentino@dinsmore.com, caron.burke@dinsmore.com

       CERTIFICATE OF SERVICE                                                                          1/3

     Case: 19-30232       Doc# 393     Filed: 08/28/20    Entered: 08/28/20 11:34:44      Page 1 of
                                                    3
 1           Jacquelyn H. Choi on behalf of Creditor County of Los Angeles
             jacquelyn.choi@rimonlaw.com
 2
             Gail Lin Chung on behalf of Plaintiff Christina Brooks
 3
             gcl@raisnerroupinian.com, jenny--hoxha--5459@ecf.pacerpro.com
 4
             David J. Cook on behalf of Creditor Performance Food Group, Inc.
 5           cook@squeezebloodfromturnip.com
 6           Terri H. Didion on behalf of Debtor Munchery, Inc.
             terri.didion@usdoj.gov, patti.vargas@usdoj.gov
 7

 8           Leonardo D. Drubach on behalf of Creditor EUREKA VENTURES VI, LLC
             leo@9000Law.com
 9
             Trevor Ross Fehr on behalf of U.S. Trustee Office of the U.S. Trustee / SF
10           trevor.fehr@usdoj.gov
11
             John D. Fiero on behalf of Attorney Official Committee of Unsecured Creditors
12           jfiero@pszjlaw.com, ocarpio@pszjlaw.com

13           Stephen D. Finestone on behalf of Debtor Munchery, Inc.
             sfinestone@fhlawllp.com
14

15           Steven T. Gubner on behalf of Creditor Ryder System, Inc.
             sgubner@ebg-law.com, ecf@bg.law
16
             Laurie Hager on behalf of Creditor Triple B Corporation dba Charlies Produce
17           lhager@sussmanshank.com
18           Robert G. Harris on behalf of Interested Party Conrad Chu
19           rob@bindermalter.com

20           Jennifer C. Hayes on behalf of Debtor Munchery, Inc.
             jhayes@fhlawllp.com
21
             Kristen G. Hilton on behalf of Creditor Triple B Corporation dba Charlies Produce
22
             Jbolstad@sussmanshank.com
23
             Gary M. Kaplan on behalf of Creditor Nextdoor.com
24           gkaplan@fbm.com, calendar@fbm.com

25           Eric M. Kyser on behalf of Creditor Riviera Produce Corp.
             ekyser@martynlawfirm.com, admin@martynlawfirm.com
26

27           Michael Lauter on behalf of Creditor Comerica Bank
             mlauter@sheppardmullin.com
28

       CERTIFICATE OF SERVICE                                                                         2/3

     Case: 19-30232    Doc# 393     Filed: 08/28/20    Entered: 08/28/20 11:34:44         Page 2 of
                                                 3
 1            Kyle Mathews on behalf of Creditor Comerica Bank
              kmathews@sheppardmullin.com
 2
              Krikor J. Meshefejian on behalf of Creditor Urban Leaf Co. dba The Produce Company
 3
              kjm@lnbyb.com
 4
              June Monroe on behalf of Creditor L.A. Specialty Produce Co. dba San Francisco
 5            Specialty
              june@rjlaw.com, shelly@rjlaw.com
 6
              Office of the U.S. Trustee / SF
 7
              USTPRegion17.SF.ECF@usdoj.gov
 8
              Julie C. Reagin on behalf of Creditor IRS
 9            julie.reagin@usdoj.gov, manik.bowie@usdoj.gov
10            Jason Rosell on behalf of Attorney Official Committee of Unsecured Creditors
11            jrosell@pszjlaw.com, mrenck@pszjlaw.com

12            Ariella T. Simonds on behalf of Interested Party TableArt Inc.
              asimonds@ktbslaw.com
13
              Ryan A. Witthans on behalf of Debtor Munchery, Inc.
14            rwitthans@fhlawllp.com
15
              I declare under penalty of perjury under the laws of the United States of America that the
16     foregoing is true and correct. Executed on August 28, 2020, in Fayetteville, Arkansas.

17                                                       /s/ Ryan A. Witthans
                                                         Ryan A. Witthans
18

19

20

21

22

23

24

25

26

27

28

       CERTIFICATE OF SERVICE                                                                         3/3

     Case: 19-30232     Doc# 393      Filed: 08/28/20    Entered: 08/28/20 11:34:44       Page 3 of
                                                   3
